DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
Applicant argument to “only a separator”: As previously stated, the claim is written under comprising language whereby a first battery cell, second battery cell, and separator of the battery are positively claimed. Applicant is well within its ability to add structural limitations to “separator” to define it as a single material of continuous length, as example, or any other manner commensurate in scope such that “separator” is a single object. The instant claimed “Separator” is clearly interpreted as objects not operating in an electroconductive manner which occupy a space between a first and second battery cell. Applicant chooses to utilize arguments instead of clarifying the scope of the claim language, this is not persuasive. Further, in final form of the prior art, the assembled cell comprises a separation element even if it comprises a plurality of functions such as space filling and cooling channels. The instant claim is absolutely silent to the function or scope limiting language pertaining to the element definition of “separator” and therefore will not be given the narrow interpretation argued by applicant. It is herein presented by the examiner that the record has been clarified for the applicant as well as clearly laying out how they can move forward with prosecution and argument to such will not be persuasive as under broadest reasonable interpretation of the claims as presented are not commensurate in scope with the arguments presented by applicant. 
This instant claim is substantially an invention of automating a known human task. If a container exists with the intent to put two battery cells therein with a spacer therebetween, one having ordinary skill in the art would be motivated to follow the selection of finding a spacer that is ‘just right’ whereby 
Examiner in an effort to help applicant see a clear path forward: Examiner maintains the CLAIMS presented in the instant application are not novel and distinct over the prior art of PGPUB 2010/0190049. This prior art application was not found to be allowable. The examiner of this PGPUB, serial number 12/670154 was affirmed upon appeal. Applicant is encouraged to investigate the claims which were under review by the PTAB on 02/28/2019 in public pair. This communication to help provide guidance as to the level of method steps claimed for a similar type of invention. In addition to hopefully providing aid in how to advance prosecution, upon looking at the claims of ‘049, examiner’s position that the claims of the instant claim are not commensurate in scope with arguments presented are further reinforced. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



“Provided by” is a clause that does not modify the noun proceeding it. In the instant utilization, the separator would not be modified to be a pad of metal or ‘a single integrated structure’, but that the separator would be provided to somewhere on a metal foam material. The destination of where it is provided is not defined and how the separator is altered or materially changed based upon the metal foam is indefinite. 
Grammatically, “medicine is provided by a spoon” means the medicine is not a spoon, but that is conditionally transported via the noun after the ‘provided by’ clause. 
This instant invention is ‘a method’ but would still need to rise to a materially different end product for consideration of patentability. Just like in the medicine example, a spoon, cup, or other vessel does not materially change the medicine nor the recipient of such medicine, the separator of the instant claim is not materially altered by being provided within the method operations of the instant claim is provided by a single integrated pad of metal foam material, or tongs, or a paper towel. Whatever mechanism is utilized by the prior art would be sufficient for the purposes of the instant claim as the separator was provided and utilized; the means by which it is provided is immaterial for patentability. 
Additionally claim 13, 16-20 are rejected as being indefinite for the recitation of ‘a single, integrated structure’. It is unclear where this structure goes once the separator is provided. It is also unclear if the separator is provided to the stack of cells or of somehow the structure is utilized after assembly whereby a single, integrated structure picking up a battery assembly comprising separators 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-8, 10, 13, 16-17, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al (PGPUB 2010/0190049).
Claim 1: It may be beneficial to remind applicant of MPEP 2144.04 changes in sequence of adding ingredients. Firstly, the order of adding ingredients is obvious to rearrange. Secondly, claims are not read in a manner that just because a limitation occurs higher in the claim, it must be enacted before other steps. The instant claim recites the first and second cell are directly adjacent each other with no additional cells therebetween. This recitation is met by looking at a formed and arranged cell stack and labeling two cells at this time as cell one and two whereby they do not have cells therebetween. There is ZERO nexus between the measurement of the cells and the timing of the selection of the separator as well as zero nexus to when these elements are brought together to form an assembly. 
The instant claim is written under “comprising” language. The instant claim pertains to the recitation of a first battery and an adjacent battery being labeled as a second battery. Between the battery exists a separator. Under broadest reasonable interpretation, since the instant claim is absent 
Kawase teaches a method for manufacturing a battery assembly [Abstract]. A first battery cell (12A) and second battery cell (12B) comprise a placement of a separator between them [Fig 11]. Kawase teaches an embodiment comprising multiple layer features (11, 44) between adjacent cells [Fig 11], whereby the multiple features operate and function as one separator unit. Instant claim is silent to recite the “only separator” to be a single layer element. En arguendo, the separator is interpreted as a single constructed element to be specifically inserted at one time, under MPEP 2144.04 making separable/integral, one having ordinary skill in the art would be motivated to pre-form element 11 with a varying number of element 44 attached thereto in order to increase the speed of assembly whereby selection of element 11, element 11 + one element 44, element 11 + two element 44, etc… would increase efficiency of assembly. 
Kawase teaches each of the batteries (12) are measured [Fig 12; 0093]. This positively teaches applicant’s measurement of all cells. The identification of a “second cell” is interpreted to be whatever electrochemical cell is adjacent a first cell with only a gap filled by a separator element therebetween. 
Kawase teaches a first embodiment that accommodates for filling a case by utilizing separator thickness differences [Fig 11; 0088-0092]. Kawase teaches an embodiment that accommodates for filling a case by utilizing a varying size of battery cells [Fig 12; 0093-0095]. Other techniques [Fig 6, 8-10] rely on adjustment of the endplate region to accommodate the variability of distances along the stacking direction of the plurality of cells within assembly method. Kawase teaches a battery array length “LT” which is to be met by either a constant sized separator and variable battery dimensions [Fig 12] or by varying separator thickness [Fig 11]. It is obvious to internally combine the teaching of Kawase in an 
Based upon applicant’s arguments, it is important to also make note of MPEP 2144.04 III. Automating a manual activity. Based upon the prior art description of Kawase and one having ordinary skill in the art being at a level of at least a bachelor’s degree in Engineering, the instant claimed invention is not patentably distinct. The instant claimed invention attempts to gain patent coverage for a simple sorting and packing. The prior art teaches mechanisms as well as motivations and therefore the mere automation or adjustments to improve efficiency/time is not patentably distinct.  It is predictable one having ordinary skill in the art would determine, select, and insert each set of batteries in order to optimize the pitch and pressure characteristics of the cell assembly [0020-0030]
Claim 3: Kawase teaches the electrode body of the cells are measured [0093-0095, Fig 12].
Claim 6-8: The instant claims should be looked at in a logical manner. The verbiage presented result in a basic arithmetic level calculation and are simple. The prior art teaches a dynamic system the provides actionable ways to adjust the balance between variable electrochemical cell thicknesses and accommodation within a casing whereby the motivation is to account for pressure along the stacking direction and ensure the assembly is steadfast upon completion. The instant claim refers to a non-complex approach to claiming; this is a comparison of a dynamic system versus an iterative system whereby the dynamic system reads on the iterative system through its clear goals to optimize. One having ordinary skill in the art based upon the description and scientific teachings of the prior art would produce a plurality of systems whereby the method iteratively described in these claims would be met. The scope of the prior art overlaps the scope reveled by the instant claim simple math steps. 
A “selecting step” is done whenever the separator material is decided upon. Since the resulting product of Kawase has separators input therein, a separator selection is taught.

Kawase teaches an analysis of battery dimensions [Fig 12] and inserts a separator (11+44) having a thickness. The thickness of the element 11+44 define structurally distinct distances as they are physical and discrete objects. Figure 11 clearly depicts a situation where it is known in the prior art to have 3 separate and distinct thickness separator elements between batteries; figure 12 teaches a configuration of a discrete separator being utilized to maximize space. One having ordinary skill in the art would be capable of combining the teachings of Figure 11 and 12 to produce an assembly method which optimizes the bundle pressure. It is obvious to internally combine the teaching of Kawase in an effort to reduce the bundle pressure while meeting the stipulate length [0093] by providing a consideration to battery size as well as using variable separator length when applicable [Fig 11-12; Example 5-7]. It is predictable one having ordinary skill in the art would determine, select, and insert each set of batteries in order to optimize the pitch and pressure characteristics of the cell assembly [0020-0030]
Claim 10: It may be beneficial to remind applicant of MPEP 2144.04 changes in sequence of adding ingredients. Firstly, the order of adding ingredients is obvious to rearrange. Secondly, claims are not read in a manner that just because a limitation occurs higher in the claim, it must be enacted before other steps. The instant claim recites the first and second cell are directly adjacent each other with no additional cells therebetween. This recitation is met by looking at a formed and arranged cell stack and labeling two cells at this time as cell one and two whereby they do not have cells therebetween. There is ZERO nexus between the measurement of the cells and the timing of the selection of the separator as well as zero nexus to when these elements are brought together to form an assembly. 

Kawase teaches a method for manufacturing a battery assembly [Abstract]. A first battery cell (12A) and second battery cell (12B) comprise a placement of a separator between them [Fig 11]. Kawase teaches an embodiment comprising multiple layer features (11, 44) between adjacent cells [Fig 11], whereby the multiple features operate and function as one separator unit. Instant claim is silent to recite the “only separator” to be a single layer element. En arguendo, the separator is interpreted as a single constructed element to be specifically inserted at one time, under MPEP 2144.04 making separable/integral, one having ordinary skill in the art would be motivated to pre-form element 11 with a varying number of element 44 attached thereto in order to increase the speed of assembly whereby selection of element 11, element 11 + one element 44, element 11 + two element 44, etc… would increase efficiency of assembly. 
Kawase teaches each of the batteries (12) are measured [Fig 12; 0093]. This positively teaches applicant’s measurement of all cells. The identification of a “second cell” is interpreted to be whatever electrochemical cell is adjacent a first cell with only a gap filled by a separator element therebetween. 
Kawase teaches a first embodiment that accommodates for filling a case by utilizing separator thickness differences [Fig 11; 0088-0092]. Kawase teaches an embodiment that accommodates for filling a case by utilizing a varying size of battery cells [Fig 12; 0093-0095]. Other techniques [Fig 6, 8-10] rely on adjustment of the endplate region to accommodate the variability of distances along the stacking 
Based upon applicant’s arguments, it is important to also make note of MPEP 2144.04 III. Automating a manual activity. Based upon the prior art description of Kawase and one having ordinary skill in the art being at a level of at least a bachelor’s degree in Engineering, the instant claimed invention is not patentably distinct. The instant claimed invention attempts to gain patent coverage for a simple sorting and packing. The prior art teaches mechanisms as well as motivations and therefore the mere automation or adjustments to improve efficiency/time is not patentably distinct.  It is predictable one having ordinary skill in the art would determine, select, and insert each set of batteries in order to optimize the pitch and pressure characteristics of the cell assembly [0020-0030]
Kawase teaches a connection tool (17) to be a single predetermined shape whereby the cell thickness of adjacent units are accommodated by variable length separator features [Fig 11; 0090]. The instant claim amounts to nothing more than saying ‘if the combined thickness is large, use a smaller separator; if the combined thickness is small, use a larger separator’. This analysis is obvious to one having ordinary skill in the art as it is nothing more than accommodating for a fixed desired length. Such feature is taught by the prior art. Additionally, the prior art teaches motivations for controlling the thickness across the stack length that provide scientific backing for obvious to optimize the system having variable cell sizes and separator sizes therein [0090-0097]. 
Claim 13: Kawase teaches a motor vehicle to utilize the invention [0001]. There is NO nexus between the vehicle and the specifics of the invention. It may be beneficial to remind applicant of MPEP 
The instant claim is written under “comprising” language. The instant claim pertains to the recitation of a first battery and an adjacent battery being labeled as a second battery. Between the battery exists a separator. Under broadest reasonable interpretation, since the instant claim is absent structural features of the “separator” this feature is a functional placeholder interpreted to be ‘objects not having electroconductive capabilities between a first and second battery cell’. The claim breadth is capable of having a separator that comprises a plurality of layers therein whereby none of those layers can be interpreted to read on the battery electrochemical cell and its specific casing. 
Kawase teaches a method for manufacturing a battery assembly [Abstract]. A first battery cell (12A) and second battery cell (12B) comprise a placement of a separator between them [Fig 11]. Kawase teaches an embodiment comprising multiple layer features (11, 44) between adjacent cells [Fig 11], whereby the multiple features operate and function as one separator unit. Instant claim is silent to recite the “only separator” to be a single layer element. En arguendo, the separator is interpreted as a single constructed element to be specifically inserted at one time, under MPEP 2144.04 making separable/integral, one having ordinary skill in the art would be motivated to pre-form element 11 with a varying number of element 44 attached thereto in order to increase the speed of assembly whereby selection of element 11, element 11 + one element 44, element 11 + two element 44, etc… would 
Kawase teaches each of the batteries (12) are measured [Fig 12; 0093]. This positively teaches applicant’s measurement of all cells. The identification of a “second cell” is interpreted to be whatever electrochemical cell is adjacent a first cell with only a gap filled by a separator element therebetween. 
Kawase teaches a first embodiment that accommodates for filling a case by utilizing separator thickness differences [Fig 11; 0088-0092]. Kawase teaches an embodiment that accommodates for filling a case by utilizing a varying size of battery cells [Fig 12; 0093-0095]. Other techniques [Fig 6, 8-10] rely on adjustment of the endplate region to accommodate the variability of distances along the stacking direction of the plurality of cells within assembly method. Kawase teaches a battery array length “LT” which is to be met by either a constant sized separator and variable battery dimensions [Fig 12] or by varying separator thickness [Fig 11]. It is obvious to internally combine the teaching of Kawase in an effort to reduce the bundle pressure while meeting the stipulate length [0093] by providing a consideration to battery size as well as using variable separator length when applicable [Fig 11-12; Example 5-7].
Based upon applicant’s arguments, it is important to also make note of MPEP 2144.04 III. Automating a manual activity. Based upon the prior art description of Kawase and one having ordinary skill in the art being at a level of at least a bachelor’s degree in Engineering, the instant claimed invention is not patentably distinct. The instant claimed invention attempts to gain patent coverage for a simple sorting and packing. The prior art teaches mechanisms as well as motivations and therefore the 
Claim 16: The instant claims should be looked at in a logical manner. The verbiage presented result in a basic arithmetic level calculation and are simple. The prior art teaches a dynamic system the provides actionable ways to adjust the balance between variable electrochemical cell thicknesses and accommodation within a casing whereby the motivation is to account for pressure along the stacking direction and ensure the assembly is steadfast upon completion. The instant claim refers to a non-complex approach to claiming; this is a comparison of a dynamic system versus an iterative system whereby the dynamic system reads on the iterative system through its clear goals to optimize. One having ordinary skill in the art based upon the description and scientific teachings of the prior art would produce a plurality of systems whereby the method iteratively described in these claims would be met. The scope of the prior art overlaps the scope reveled by the instant claim simple math steps. 
A “selecting step” is done whenever the separator material is decided upon. Since the resulting product of Kawase has separators input therein, a separator selection is taught.
The instant claims of 6-8 are interpreted such that “first thickness” = “Second thickness” = “Third thickness”. The instant claim is silent to distinguish between either thickness as they relate to each other or the assembly as a whole.
Kawase teaches an analysis of battery dimensions [Fig 12] and inserts a separator (11+44) having a thickness. The thickness of the element 11+44 define structurally distinct distances as they are physical and discrete objects. Figure 11 clearly depicts a situation where it is known in the prior art to have 3 separate and distinct thickness separator elements between batteries; figure 12 teaches a configuration of a discrete separator being utilized to maximize space. One having ordinary skill in the art would be capable of combining the teachings of Figure 11 and 12 to produce an assembly method 
Kawase teaches a final product to meet the length LT and optimize the bundling pressure [0093]. The optimization of bundling is obviated to utilize at least two metrics, separator into similar sized cells [Fig 12] and variable separator material distances between adjacent cells [Fig 11]. Kawase teaches a specific spacing configuration where there are at least three different spacer distances between adjacent cells [Fig 11]; it is further interpreted that the number of spacer elements (44) are not limited, but would result in inefficient packing density. Figure 11 clearly shows three dimensions of spacers while Figure 12 clearly shows at least three different thickness of cells. Optimization of known thicknesses to fill a known volume is well within the math capabilities of one having ordinary skill in the art at the time of filing; one having ordinary skill in the art is an engineer which understands complex differential equations and therefore could handle the simple arithmetic required to fill a volume of a casing.  It is predictable one having ordinary skill in the art would determine, select, and insert each set of batteries in order to optimize the pitch and pressure characteristics of the cell assembly [0020-0030]
Claim 17: Kawase teaches the separator to fill the gap of variable thickness whereby with the plurality of batteries the array length of LT is filled [Fig 11-12; Example 5-7].
Claim 20: Kawase teaches a battery assembly [Fig 4; 0068]. This comprises a battery electrode material within a container. Such reads on the instant recitation of “pouch”.
Claim 24: Kawase teaches a battery module with a plurality of unit cells [0001] whereby a first and battery are interpreted to read on the cells having a common connecting element (17) with variable spacing elements therebetween [Fig 11]. The array of the module include a plurality of battery cells that have adjacent battery cells whereby they are connected with their own element 17 [Fig 11]. The prior 


Claims 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al (PGPUB 2010/0190049) as applied to claim 1, 13 above, and further in view of Ogden et al (PGPUB 2015/0217475).
Claim 4, 19: The instant claim is silent to recite a scope limiting active step to the instant claim. A thickness is inherent to the cells. The measuring step is not defined to be prior or after assembly. There is no nexus between the clause of claim 3 and the instant invention of the claim. 
Alternatively, Kawase teaches a measuring of the electrode body [Fig 15-16; 0027-0029]. The instant claim pertains to a scanning machine which is nothing more than automating a process that can be done by manual activity. MPEP 2144.04 III. The activity of automating a process does not alone impart patentability. Kawase teaches a combination of relating the thickness of the battery cell to an amount of spacing required between unit cells.
Alternatively, Hass teaches a system, method, and computer system [Abstract]. An object is labeled with a QR code or barcode, applicant’s machine-readable indicator [0073]. An assembling apparatus utilizes the QR code to assemble the system per pre-programmed requirements [0074]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the battery of Kawase to include barcodes and assembly machines as taught by Hass in order to automate an activity that could be performed by hand in order to improve efficiency. Providing a QR code allows for the different steps of measuring to include a labeling step whereby the device can be .

Claims 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al (PGPUB 2010/0190049) as applied to claim 1, 13 above, and further in view of Cho et al (PGPUB 2013/0071718)
Claim 12, 18: Kawase teaches the separator material to be a cooling plate (11) and a thin sheet (44) [0088]. It is established that the pitch of the stack as well as pressure therein is controlled by adjusting the separation filled region between cells as well as actively controlling the selection of battery sizes [Fig 11-12; 0090-0097]. Kawase is silent to teach a metal foam pad. 
Cho teaches a separator between battery elements [Abstract]. Cho utilizes a separator heat dissipating member of either metal sheet or metal foam [0014-0015]. The prior art establishes art recognized equivalent material between a metal foam and metal sheet when applied in vehicle applications. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the metal sheet of Kawase to include an alternative obvious material selection to be metal foam as taught by Cho in order to improve thermal management of the system [0014-0015, 0046]. 
The selection to create a single sheet of material having a plurality of function is obviated under MPEP 2144.04 change of dimension and size. Additionally, multiple functional materials made into one element versus a plurality of elements is obviated under MPEP 2144.04 making separable/integral.
Alternatively, the limitation presented herein is not patentably distinguishable over the prior art on the basis that the providing of a separator does not change the final product. “Providing” does not mean to alter the noun of a sentence and therefore the limitation is rejected under 112 above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723